         Case 2:21-cv-01955-GJP Document 9 Filed 09/03/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANDREW B. AUSTIN,

                       Plaintiff,
                                                              CIVIL ACTION
       v.
                                                              NO. 21-1955
 PAUL HASHIM & U.S. CLAIMS SERVICES,
 INC.,

                       Defendants.


PAPPERT, J.                                                          September 3, 2021
                                    MEMORANDUM

      Last year, Andrew Austin represented Dominick DeSimone in a putative class

action against U.S. Claims Services and its employee Paul Hashim. (Am. Compl. ¶ 1,

ECF 4.) The Court dismissed DeSimone’s amended complaint and the Third Circuit

Court of Appeals affirmed. (Id. at ¶¶ 59, 83); see DeSimone v. U.S. Claims Servs., Inc.,

No. 20-2133, 2021 WL 1662779 (3d Cir. Apr. 28, 2021). While the appeal was pending,

Hashim and U.S. Claims sued DeSimone and Austin alleging wrongful use of civil

proceedings in violation of Pennsylvania’s Dragonetti Act. (Am. Compl. ¶ 63); see

Hashim v. Austin, No. 20-cv-3812, ECF 1. Hashim and U.S. Claims voluntarily

dismissed that action in September of 2020, presumably because the Third Circuit had

not yet resolved DeSimone’s appeal. (Am. Compl. ¶ 74); see Hashim v. Austin, No. 20-

cv-3812, ECF 11.

      Hashim and U.S. Claims have not re-filed their Dragonetti suit against Austin.

But, fearing they might, Austin has gone on the offensive. He seeks a judgment

declaring that he did not violate the Dragonetti Act. Hashim and U.S. Claims move to




                                            1
          Case 2:21-cv-01955-GJP Document 9 Filed 09/03/21 Page 2 of 6




dismiss, arguing primarily that Austin’s claim is not ripe for adjudication. (ECF 6.)

The Court grants the Motion because Austin lacks Article III standing.

                                              I

       Article III of the Constitution limits the exercise of judicial power to cases and

controversies. See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013); see also

Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181, 188 (3d Cir. 2006) (“Absent Article

III standing, a federal court does not have subject matter jurisdiction to address a

plaintiff’s claims, and they must be dismissed.”). The case-or-controversy requirement

demands that plaintiffs “establish that they have standing to sue.” Clapper, 568 U.S. at

408 (citing Raines v. Byrd, 521 U.S. 811, 818 (1997)).

       To demonstrate Article III standing, a plaintiff must establish: (1) he suffered

injury-in-fact; (2) the injury is fairly traceable to the challenged action of the defendant;

and (3) it is likely, as opposed to speculative, that a favorable decision will redress the

injury. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). “Where, as here, a

case is at the pleading stage, the plaintiff must clearly . . . allege facts demonstrating

each element.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “To establish

injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally

protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

conjectural or hypothetical.’” Id. at 1548 (quoting Lujan, 504 U.S. at 560); see also

Bognet v. Sec’y Commw. of Pa., 980 F.3d 336, 348 (3d Cir. 2020) (explaining a plaintiff

“must be injured . . . in a way that concretely impacts [her] own protected legal

interests”).




                                              2
          Case 2:21-cv-01955-GJP Document 9 Filed 09/03/21 Page 3 of 6




       “Declaratory judgments are often forward-looking, but they are ‘limited to cases

and controversies in the constitutional sense.’” Sherwin-Williams Co. v. County of

Delaware, 968 F.3d 264, 269 (3d Cir. 2020) (quoting Wyatt, Virgin Islands, Inc. v. Gov’t

of V.I., 385 F.3d 801, 805 (3d Cir. 2004)) (citation omitted). Courts may review only

“concrete legal issues, presented in actual cases, not abstractions . . . . This is as true of

declaratory judgments as any other field.” Golden v. Zwickler, 394 U.S. 103, 108 (1969)

(quoting United Public Workers of America (C.I.O.) v. Mitchell, 330 U.S. 75, 89 (1947))

(internal quotation marks omitted).

       Federal Rule of Civil Procedure 12(b)(1)1 governs motions to dismiss for lack of

standing because “[s]tanding is a jurisdictional matter.” Davis v. Wells Fargo, 824 F.3d

333, 346 (3d Cir. 2016). Generally, Rule 12(b)(1) motions fall into two categories: facial

attacks and factual attacks. Id. “[A] facial attack ‘contests the sufficiency of the

pleadings,’ . . . ‘whereas a factual attack concerns the actual failure of a [plaintiff’s]

claims to comport [factually] with jurisdictional prerequisites.” Const. Party of Pa. v.

Aichele, 757 F.3d 347, 358 (3d Cir. 2014) (quoting In re Schering Plough Corp. Intron,

678 F.3d 235, 243 (3d Cir. 2012); CNA v. United States, 535 F.3d 132, 139 (3d Cir.

2008)). In evaluating a facial attack, a court must “apply the same standard of review

it would use in considering a motion to dismiss under Rule 12(b)(6),” Aichele, 757 F.3d

at 358, and consider “only . . . the allegations of the complaint and documents

referenced therein and attached thereto, in the light most favorable to the plaintiff,” In

re Schering Plough Corp., 678 F.3d at 243 (quoting Gould Elecs. Inc. v. United States,


1       Defendants purport to bring their Motion under Rule 12(b)(6) but because it challenges the
Court’s jurisdiction, the Court construes it as a Rule 12(b)(1) motion. Regardless, “standing is
jurisdictional and thus may be raised sua sponte.” Meyer v. Delaware Valley Lift Truck, Inc., 392 F.
Supp. 3d 483, 494 (E.D. Pa. 2019).


                                                  3
           Case 2:21-cv-01955-GJP Document 9 Filed 09/03/21 Page 4 of 6




220 F.3d 169, 176 (3d Cir. 2000)). In evaluating a factual attack, a court “may weigh

and ‘consider evidence outside the pleadings.’” Aichele, 757 F.3d at 358 (quoting Gould

Elecs. Inc., 220 F.3d at 176).

                                               II

       Defendants’ Motion is best construed as a facial attack on the Court’s

jurisdiction. So the Court “accept[s] [Austin’s] well-pleaded factual allegations as true

and draw[s] all reasonable inferences from those allegations in [his] favor.” In re

Horizon Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625, 633 (3d Cir. 2017).

Although a complaint need only be “a short and plain statement of the claim showing

that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), it “must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       Austin does not plead a “concrete and particularized” injury that is “actual or

imminent.” Spokeo, 136 S. Ct. at 1548 (quotation marks and citation omitted).

Allegedly opposing counsel has—“no less than a dozen times”—threatened to bring a

Dragonetti action against Austin. (Am. Compl. ¶ 87); see also (id. at ¶¶ 43, 50, 56). But

it is unclear what injury this has or will cause. The specter of litigation may present an

Article III injury in some cases, but this is not one.

       Nor is this a case in which courts in this Circuit would typically entertain a

request for declaratory judgment. Austin “is not seeking clarification of [his] rights so

[he] can take some affirmative [ ] action, and any conduct for which [Defendants] might

sue has already occurred.” Sherwin-Williams Co., 968 F.3d at 270. Austin “is instead




                                                4
         Case 2:21-cv-01955-GJP Document 9 Filed 09/03/21 Page 5 of 6




trying to preempt [Defendant]’s supposedly imminent lawsuit with [an] affirmative

defense[ he] could raise in response to any suit that might be filed. And . . . [Austin]

has failed to show that defending against a lawsuit (rather than pursuing this one)

would be ‘inordinately expensive and impractical.’” Id. (quoting Khodara Envt’l, Inc. v.

Blakey, 376 F.3d 187, 194 (3d Cir. 2004)).

                                             III

       When dismissing a complaint, “a district court must permit a curative

amendment, unless an amendment would be inequitable or futile.” Phillips v. County

of Allegheny, 515 F.3d 224, 236 (3d Cir. 2008). “Dismissal without leave to amend is

justified only on the grounds of bad faith, undue delay, prejudice, or futility.” Alston v.

Parker, 363 F.3d 229, 236 (3d Cir. 2004). The decision to grant leave to amend is

within the discretion of the district court. In re Burlington Coat Factory Sec. Litig., 114

F.3d 1410, 1434 (3d Cir. 1997) (citations omitted)

       “Futility ‘means that the complaint, as amended, would fail to state a claim

upon which relief could be granted.’” Great W. Mining & Mineral Co. v. Fox Rothschild

LLP, 615 F.3d 159, 175 (3d Cir. 2010) (quoting In re Merck & Co. SSec., Derivative &

ERISA Litig., 493 F.3d 393, 400 (3d Cir. 2007)). “A proposed amendment is futile ‘if the

amendment will not cure the deficiency in the original complaint, or if the amended

complaint cannot withstand a renewed motion to dismiss.’” Blake v. JPMorgan Chase

Bank, N.A., 259 F. Supp. 3d 249, 253–54 (E.D. Pa. 2017) (quoting Jablonski v. Pan Am.

World Airways, Inc., 863 F.2d 289, 292 (3d Cir. 1988)).

       No amendment would save Austin’s Amended Complaint. Uncertainty

regarding whether his prior lawsuit violated the Dragonetti Act has not and will not




                                             5
         Case 2:21-cv-01955-GJP Document 9 Filed 09/03/21 Page 6 of 6




cause him any concrete injury sufficient to establish Article III standing. If Austin

wants to “‘mak[e] a vigorous defense’ of Defendants’ oft-threatened Dragonetti action,”

he will have to wait until Defendants bring a Dragonetti action. (Am. Compl. ¶ 79.)

      An appropriate Order follows.

                                                       BY THE COURT:


                                                        /s/ Gerald J. Pappert
                                                       ________________________
                                                       GERALD J. PAPPERT, J.




                                            6
